                Case 2:19-cv-00321-RSL Document 63 Filed 04/20/20 Page 1 of 3



 1                                                                   Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7
 8
                          UNITED STATES DISTRICT COURT FOR THE
 9                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
10
11
12 LEOBARDO MORENO GALVEZ,                             CASE NO. 2:19-cv-321-RSL
   et al.,
13                                                     STIPULATION AND ORDER
                                                       SETTING DISPOSITIVE MOTION
14 Plaintiffs,
                                                       BRIEFING SCHEDULE
15                          v.
16 KENNETH T. CUCCINELLI, et al.,
17
     Defendants.
18
19
20            Pursuant to Local Rule 7(k), the parties agree that the case now presents pure legal

21 issues that do not require further fact develop and anticipate filing dispositive cross-
22
     motions to resolve the remaining legal issues in this matter. Accordingly, the parties
23
24 STIPULATE AND AGREE to proceeding without Defendants filing an administrative
25 record and that the following proposed briefing schedule be adopted by order of the
26
     Court:
27
28            Plaintiffs’ motion for summary judgment:                May 1, 2020

              Defendants’ opposition and cross motion:                May 15, 2020
      STIPULATION AND ORDER SETTING DISPOSITIVE MOTION                 UNITED STATES ATTORNEY
      BRIEFING SCHEDULE                                                700 STEWART STREET, SUITE 5220
      2:19-cv-321-RSL                                                    SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
             Case 2:19-cv-00321-RSL Document 63 Filed 04/20/20 Page 2 of 3



 1         Plaintiffs’ opposition and reply:                       May 29, 2020
 2
           Defendants’ reply:                                      June 12, 2020
 3
           The parties though their counsel further agree that neither party will be prejudiced
 4
 5 by this agreement.
 6
     DATED this 17th day of April, 2020.
 7
                                               Respectfully submitted,
 8
 9                                             BRIAN T. MORAN
                                               United States Attorney
10
11                                             /s/ Matt Waldrop
                                               MATT WALDROP, GA. BAR # 349571
12
                                               Assistant United States Attorney
13                                             United States Attorney’s Office
                                               700 Stewart Street, Suite 5220
14
                                               Seattle, Washington 98101-1271
15                                             Phone: 206-553-7970
                                               Email: james.waldrop@usdoj.gov
16
17
18
19                                             _/s/ Matt Adams _____________________
                                               MATT ADAMS, WSBA # 28287
20                                             Northwest Immigrant Rights Project
21                                             615 Second Avenue, Suite 400
                                               Seattle, WA 98104
22                                             Phone: (206) 957-8611
23                                             Email: matt@nwirp.org
24
25
26
27
28


     STIPULATION AND ORDER SETTING DISPOSITIVE MOTION                UNITED STATES ATTORNEY
     BRIEFING SCHEDULE                                               700 STEWART STREET, SUITE 5220
     2:19-cv-321-RSL                                                   SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
              Case 2:19-cv-00321-RSL Document 63 Filed 04/20/20 Page 3 of 3



 1                                              ORDER
 2
            The Parties having so stipulated and agreed, it is hereby SO ORDERED. The
 3
     following briefing schedule shall apply to any dispositive motions filed in this case:
 4
 5          Plaintiffs’ motion for summary judgment:                May 1, 2020
 6
            Defendants’ opposition and cross motion:                May 15, 2020
 7
            Plaintiff’s opposition and reply:                       May 29, 2020
 8
 9          Defendants’ reply:                                      June 12, 2020
10
11
12
            Dated this 20th day of April, 2020.
13
14                                      A
15                                      ROBERT S. LASNIK
                                        UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28


      STIPULATION AND ORDER SETTING DISPOSITIVE MOTION                UNITED STATES ATTORNEY
      BRIEFING SCHEDULE                                               700 STEWART STREET, SUITE 5220
      2:19-cv-321-RSL                                                   SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
